Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 18 has been cancelled; Claims 1 and 11 have been amended; Claims 1-17 remain for examination, wherein claim 1 is an independent claim. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimers” filed on 8/9/2021. Which has been approved on 8/10/2021.

Previous Rejections/Objections
Previous objection of claim 1 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/10/2021.
Previous objection of claim 11 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/10/2021.
Previous rejection of claim 18 under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki et al (US-PG-pub 2017/0218472 A1, listed in IDS filed on 7/2/2019, thereafter PG’472) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/10/2021.
Previous rejection of claims 1-17 under 35 U.S.C. 103(a) as being unpatentable over PG’472 in view of Mikko et al (RU 2535890 C2, with on-line English translation, thereafter RU’890) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/10/2021.

Previous rejection of claims 1-18 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 13-33 of copending application No. 16/544,127 (US-PG-pub 2020/0040422 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/10/2021 and the Applicant’s “Terminal Disclaimers” filed on 8/9/2021. Which has been approved on 8/10/2021.
Previous rejection of claims 1-18 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-29 of copending application No. 16/459,757 (US-PG-pub 2019/0390291 A1) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/10/2021 and the Applicant’s “Terminal Disclaimers” filed on 8/9/2021. Which has been approved on 8/10/2021.
However, in view of the Applicant’s amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kashima et al (US 7090731, corresponding to EP 1365037 A, listed in IDS filed on 8/10/2021, thereafter US’731) in view of Hlady et al (US-PG-pub 2003/0019550 A1, thereafter PG’550).
Regarding claims 1, 7, and 13-16, US’731 teaches a manufacturing process for a high strength steel sheet having excellent formability (Abstract, examples, and claims of US’731) through a hot rolling process and a continuous annealing process (Examples, claims 10-29, and Col.4, lns.5-16 of US’731), which reads on the claimed manufacturing process with hot rolling and thermal cycle step for a high strength steel sheet as recited in the instant claim 1. The alloy composition comparison between instant claim 1 and the alloy composition disclosed by the steel #3 in table 4 of US’731 is listed in following table. All of the alloy composition ranges disclosed by the steel #3 in table 4 of US’731 are within the claimed alloy composition ranges of claim 1. The comparison of the hot rolling and continuation annealing conditions between instant claims and the steel #3 in table 4 of US’731 (listed in table 7 of US’731) is also listed  in the following table. US’731 teaches all of the detail hot rolling and annealing conditions as recited in the instant claims. US’731 does not specify continuously casting and hot rolling on a hot strip mill as recited in the instant claim 1. PG’550 

Element
From instant Claims 1, 7, and 13-16 (in mass%)
 #3 in table 4 of US’731 (in mass%), 
within range
(in mass%)
C
0.12-0.5
0.41
0.41 
Mn
1-3 
1.5
1.5
Si and Al
0.8-3

Si: 1.5
Al: 0.03
Si: 1.5
Al: 0.03
Fe
Balance
Balance
Balance
Hot rolling finishing T
At least 820oC (cl.1)
830-940 (cl.7)
900oC
900oC
Cooling
Quenching
60oC/s (Quenching)


Thermal cycle soaking T
720-850oC
800oC
800oC
Cooling to T
360oC or higher
400oC
400oC
Holding T
360-445oC
400oC
400oC
Cooling
Quenching
Quenching
(Fig.8A-8B)
Quenching
Phases
Ferrite and retained austenite (cl.1)
F: 50% or more (cl.13)
5-25% (cl.13)
Fresh M 15% or less (cl.14)
F: 84
12
FM: 0
F: 84
12
FM: 0
UTS.TE
25,000 MPa% (cl.1)
TS: 720-1100 MPa (cl.15)
EL: 20% or more
TS: 788 MPa
EL: 37%
29,156 MPa%
TS: 788 MPa
EL: 37%
Hole expansion ratio
20% or more (cl.16)
41%
41%


Regarding claim 2, PG’550 specify hot rolling following the continues casting (par.[0029] of PG’550).
Regarding claim 3, PG’550 teaches special cooling practices on a continuous annealing line or a hot strip mill to control the microstructure (par.[0003] of PG’550).
Regarding claims 4-5, US’731 specify the cooling rate is 60oC/sec for the steel #3 in table 4 of US’731 (listed in table 7 of US’731), which is within the claimed cooling rate as claimed in the instant claim 5. PG’550 further teaches different cooling medium including water for different cooling conditions.
Regarding claims 8-10, US’731 specify: “method of producing the above steel sheet through a hot rolling process, a tempering oC and not higher than Ac1 point for a period of time of not less than 10 minutes and less than 2 hours” (Col.5, lns.46-49), which reads on the claimed limitation of claim 8 and overlaps the tempering conditions as recited in the instant claims 9-10. Overlapping in tempering conditions creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the tempering conditions in the process manufacturing  the alloy from the disclosure of US’731 since US’731 teaches the same utility throughout whole disclosing range.
Regarding claims 11-12, The alloy composition comparison between instant claims 11-12 and the alloy composition disclosed by the steel #3 in table 4 of US’731 is listed in following table. 0.41 mass% C disclosed in the steel #3 in table 4 of US’731 is very close to the up limit of 0.40 mass% C in the instant claims, which is a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the C amount in the alloy from the disclosure of US’731 since US’731 teaches the same utility throughout whole disclosing range.

Element
From instant Claims 11-12 (in mass%)
PG’472 Alloy #C in table 1 (in mass%), 
overlapping range
(in mass%)
C
0.2-0.4 (cl.11-12)
0.41
0.41 close to 0.4
Mn
1-3 (cl.11)
1.3-2.5 (cl.12)
1.5
1.5
Si and Al
0.8-3 (cl.11)
Si:0.2-1.8; Al: up to 1.5 (cl.12)
Si: 1.5
Al: 0.03
Si: 1.5
Al: 0.03
Fe
Balance
Balance
Balance


 Regarding claim 17, US’731 provides zinc coating on the hot rolled steel sheet (Example 3, Col.48, lns.21-33 of US’731). 

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over US’731 in view of PG’550, and further in view of Kawasaki et al (US-PG-pub 2017/0218472 A1, listed in IDS filed on 7/2/2019, thereafter PG’472).
Regarding claim 6, US’731 in view of PG’550 does not specify rough rolling during hot-rolling process. PG’472 teaches a manufacturing process including hot rolling the continuously casting steel slab (par.[0101] of PG’472), annealing, holding, and water quenching after annealing (Table 2 and par.[0133] of PG’472). PG’472 specify directly hot-rolling after the continuously casting including rough rolling (par.[0101] of PG’472), which reads on the claimed limitation in the instant claim. Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply rough rolling during hot rolling process as demonstrated by PG’472 in the process of US’731 in view of PG’550 since PG’472 .
Response to Arguments
Applicant’s arguments to the art rejection to claims 1-17 have been considered but they are moot in view of the new ground rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734